DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

 	Applicant argued on the page that after content has been presented on a user interface of the computing device for browsing by the user but prior to user interaction with such content.
  	Examiner respectfully found a newly prior at that discloses the limitations after content has been presented on a user interface of the computing device for browsing by the user but prior to user interaction with such content. Cai et al US 2015/0281262 discloses, par 0087 after the malicious network address determining module determines that a URL of download type is a malicious network address, a security information display interface is popped up at the multi-core browser side to prompt that the website to be accessed is a malicious website, and provides in the security information display interface a cancel button for cancelling the download. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over du Castel et al US 2003/0110272 in view of Cai et al US 2015/0281262.

  	As per claim 1, du Castel disclose  A system for proactively providing a user with security- related information associated with content on a computing device prior to user interaction with such content, the system comprising: 
 	a processor (FIG.1a server 130 ) coupled to a non-transitory memory containing instructions executable by the processor to cause the system to(par 0048, the server 130 ): 
content has been presented on a user interface of the computing device for browsing by the user,(par 0012 The browser allows a user to access different web sites, download information from the web site, and display the information on the users local computer and Block 210 provides for loading a web page, CDS 170 may load a web page  ) analyze the content to determine whether at least one of (a) the content requires disclosure of information (par 0056 for analyzing the content of the Web page, such as Web page 100(2). the analysis includes determining whether there is static content, i.e. disclosure of information, in the Web page.);
or (b) the content, wherein, when the content includes non-static content, such analysis accounts for changes to the content (par 0050 Web page 100(2) is configured to receive and display via web browser 180 non-static content 110(2) and static content 120(2) wherein the web content include the static and non-static content, and 0052 a conventional approach requires a change to the non-static content 110(1). The change would be reflected in a new date stamp for web page 100(1) wherein the change provides the non-static content web account to the content of new webpage); and
 based, at least in part, on the analysis of the content, at least one of (a) output to the user, at least prior to during user interaction with the content, security-related information associated with the content based, at least in part, on the analysis of the content( par 0059 Block 280 provides.i.e. output, for updating the cache index to include an identifier, i.e. security-related information, associated with the stored static contents, i.e. the content,  stored in cache by comparing the static content ID in user’s static cache ID index 250 and 0058 If one or more static content identifiers are found in block 240, block 250 provides for matching the static content identifier to a list of static content identifiers in a cache index, such as cache index 192. If cache index 192 holds the static content identifier, block 260 provides for loading static content from cache wherein the updating the Static content identifier, i.e. identifier, i.e. security-related information  );
 or (b) any subsequent user interaction with the content based, at least in part, on the analysis of the content(par 0059 continuing the analyzing of content of the web page and  the method may repeat, i.e. any subsequent, for each web page and each sub-portion of a web page as needed). 	
 	  du Castel  does not the after content has been presented on a user interface of the computing device for browsing by the user but prior to user interaction with such content.
 	However, Cai  discloses after content has been presented on a user interface of the computing device for browsing by the user but prior to user interaction with such content ( par 0087 after the malicious network address determining module determines that a URL of download type is a malicious network address, a security information display interface is popped up at the multi-core browser side to prompt that the website to be accessed is a malicious website, and provides in the security information display interface a cancel button for cancelling the download  and fig.3B).

 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the identifier of the web content of du Castel, based on the teaching of determining after determining the content and prior accessing the website using the display interface of Cai, because doing so would provide a security alert for the user for the website( par 0087).

As per claim 2, du Castel in view of Cai discloses the system of claim 1, Cai discloses  wherein outputting the security-related information comprises transmitting a signal to the computing device, or to a secondary computing device associated with the user, resulting in the computing device or secondary computing device outputting an alert comprising at least one of a physical indication, an audible indication, and a visual indication of whether the content poses a security threat (par 0089  when a URL of non-download type is a malicious network address, security prompt information is displayed in the address bar, e.g., "dangerous", a physical indication,and for eye catching, the security information prompt may be highlighted, i.e. a visual indication, using a color such as red color).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the identifier of the web content of du Castel, based on the teaching of determining after determining the content and prior accessing the website using the display interface of Cai, because doing so would provide a security alert for the user for the website( par 0087).

As per claim 3, du Castel in view of Cai discloses the system of claim 2, Cai discloses  wherein the visual indication comprises at least one of a notification, icon, pop-up warning, and modification of one or more visual aspects of the content displayed on a user interface of the computing device, a remote computing device, or a secondary remote computing device ([0051] After the malicious network address determining module 130 determines that a URL of non-download type is a malicious network address, the malicious network address access intercepting module 140 pops up a security information display interface to prompt that the website to be accessed is a malicious website, and provides in the security information display interface a close button for closing the current webpage ).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the identifier of the web content of du Castel, based on the teaching of determining after determining the content and prior accessing the website using the display interface of Cai, because doing so would provide a security alert for the user for the website( par 0087).


As per claim 4, du Castel in view of Cai discloses the system of claim 3, Cai disclose wherein the visual indication comprises at least one of an image, graphic, object, text or color indicating whether the content is safe or unsafe for subsequent user interaction ( par 0052 when a URL of non-download type is a malicious network address, security prompt information is displayed in the address bar, e.g., "dangerous", and for eye catching, the security information prompt may be highlighted using a color such as the red color, etc.).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the identifier of the web content of du Castel, based on the teaching of determining after determining the content and prior accessing the website using the display interface of Cai, because doing so would provide a security alert for the user for the website( par 0087).



As per claim 5, du Castel in view of Cai discloses the system of claim 1, Cai discloses  wherein the security-related information comprises a safety assessment of the content (Cai, 0087 a security information display interface is popped up at the multi-core browser side to prompt that the website to be accessed is a malicious website).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the identifier of the web content of du Castel, based on the teaching of determining after determining the content and prior accessing the website using the display interface of Cai, because doing so would provide a security alert for the user for the website( par 0087).

As per claim 6, du Castel in view of Cai disclose the system of claim 5, Cai disclose  wherein the safety assessment comprises an indication of whether the content is safe or potentially harmful if the user interacts with such content with regard to a security standpoint (par 0053  security prompt information; the network address to be accessed; page close button, e.g., "close the current page"; and other functional links, for example, a link to continue access to the URL "ignore the warning and continue access", a link to perform a security detection "secure access", a link to complain about the malicious website "network address complaint", and a link to access a monitoring center "network address monitoring center).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the identifier of the web content of du Castel, based on the teaching of determining after determining the content and prior accessing the website using the display interface of Cai, because doing so would provide a security alert for the user for the website( par 0087).

As per claim 7, du Castel in view of Cai disclose the system of claim 6, Cai discloses  wherein the safety assessment comprises a recommended action that the user take with regard to the content (par 0050 A user may cancel the download operation here after knowing the above danger prompt information. Preferably, a link address of secure download content may be provided in the above interface to be recommended to the user for the user to start the download of the recommended secure download content after click).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the identifier of the web content of du Castel, based on the teaching of determining after determining the content and prior accessing the website using the display interface of Cai, because doing so would provide a security alert for the user for the website( par 0087).


As per clam 8, du Castel in view of Cai disclose the system of claim 6,Cai discloses wherein the safety assessment comprises an indication whether the content contains a virus, malware, a cyberattack mechanism including phishing, or a combination thereof (par 0039 The malicious network address access intercepting module 140 is configured to intercept loading access to a network address which is determined as a malicious network address).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the identifier of the web content of du Castel, based on the teaching of determining after determining the content and prior accessing the website using the display interface of Cai, because doing so would provide a security alert for the user for the website( par 0087).

As per claim 9, du Castel in view of Cai disclose the system of claim 6, Cai discloses wherein the safety assessment comprises an indication whether a claimed provenance or authorship of the content appears to be valid ( par 0050 Thus, in the security information display interface of a malicious network address , i.e. origin or provenance, of download type there are provided prompt information that the download is dangerous).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the identifier of the web content of du Castel, based on the teaching of determining after determining the content and prior accessing the website using the display interface of Cai, because doing so would provide a security alert for the user for the website( par 0087).

As per claim 10, du Castel in view of Cai disclose The system of claim 1, Cai discloses wherein the content is associated with at least one of a software application, operating system, website, email, instant message, text message, and telecommunication (par 0040 the malicious network address access intercepting module 140 pops up a security information display interface to prompt that the website to be accessed is a malicious website).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the identifier of the web content of du Castel, based on the teaching of determining after determining the content and prior accessing the website using the display interface of Cai, because doing so would provide a security alert for the user for the website( par 0087).

As per claim 11, du Castel in view of Cai disclose The system of claim 10, Cai disclose wherein the analysis comprises identifying one or more information resources associated with the content and determining whether the one or more information resources pose a security threat (par 0042 The download network address is a network address linked to Trojan attacks, and will pose a threat to the terminal. It is suggested to cancel the download this time" being displayed on the upper portion of the interface, prompting a user who is conducting the download).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the identifier of the web content of du Castel, based on the teaching of determining after determining the content and prior accessing the website using the display interface of Cai, because doing so would provide a security alert for the user for the website( par 0087).

As per claim 12, du Castel in view of Cai disclose The system of claim 11, Cai disclose wherein the one or more information resources comprises a link, an icon, an attachment, or other visual representation of an information resource ( par 0053 FIG. 3b is popped up. The window comprises: further security prompt information; the network address to be accessed; page close button, e.g., "close the current page"; and other functional links, for example, a link to continue access to the URL "ignore the warning and continue access", a link to perform a security detection "secure access", a link to complain about the malicious website "network address complaint).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the identifier of the web content of du Castel, based on the teaching of determining after determining the content and prior accessing the website using the display interface of Cai, because doing so would provide a security alert for the user for the website( par 0087).

As per claim 13, du Castel in view of Cai disclose The system of claim 12, Cai discloses wherein the visual representation is an email address or a link associated with a domain ( [0052] FIG. 3a shows a schematic diagram of security information of non-download type in an address bar according to an embodiment of the disclosure. Therein, when a URL, domain,  of non-download type is a malicious network address, security prompt information is displayed in the address bar, e.g., "dangerous", visual representation and for eye catching, the security information prompt may be highlighted using a color such as the red color,).  

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the identifier of the web content of du Castel, based on the teaching of determining after determining the content and prior accessing the website using the display interface of Cai, because doing so would provide a security alert for the user for the website( par 0087).

As per claim 14, du Castel in view of Cai disclose The system of claim 10, Cai discloses wherein the analysis comprises a correlation of data associated with the content to a set of data associated with trusted content and flagging the content as being legitimate and safe or flagging the content as being illegitimate and unsafe based on the correlation (par 0010 malicious network address determining module is arranged in a multi-core browser, obtains URL information of a webpage currently requested to be loaded; after determining a core for rendering the webpage to be loaded according to the URL information, initiates a request to the malicious network address determining module arranged at the multi-core browser side for judging whether a network address is a malicious network address wherein the webpage is data associated with the content to a set of data ).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the identifier of the web content of du Castel, based on the teaching of determining after determining the content and prior accessing the website using the display interface of Cai, because doing so would provide a security alert for the user for the website( par 0087).

As per claim 15, du Castel in view of Cai disclose The system of claim 14, Cai disclose  wherein the content is flagged as being legitimate and safe based on a positive correlation and the content is flagged as being illegitimate and unsafe based on a negative correlation ([0030] The malicious network address determining module 130 is configured to determine whether the URL in the URL information is a malicious network address after receiving the request for judging, safe or unsafe  whether a network address is a malicious network address). 
 
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the identifier of the web content of du Castel, based on the teaching of determining after determining the content and prior accessing the website using the display interface of Cai, because doing so would provide a security alert for the user for the website( par 0087).

As per claim 16, du Castel in view of Cai disclose The system of claim 14, Cai discloses wherein the content data and the trusted content data comprises at least one of domain name(s), Uniform Resource Locator(s) (UIRL), Uniform Resource Identifier(s) (URIs), Internet Protocol addresses, HTMVIL structure, webpage resources, including images, and a combination thereof  ([0030] The malicious network address determining module 130 is configured to determine whether the URL in the URL information is a malicious network address after receiving the request for judging, safe or unsafe  whether a network address is a malicious network address).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the identifier of the web content of du Castel, based on the teaching of determining after determining the content and prior accessing the website using the display interface of Cai, because doing so would provide a security alert for the user for the website( par 0087).

As per claim 17, du Castel in view of Cai disclose The system of claim 16, Cai discloses wherein the analysis comprises a graphical comparison comprising either a full comparison or a partial comparison of a screen image of the content to a screen image of trusted content and the flagging of the content is based, at least in part, on the graphical comparison (par 0090 The window comprises: further security prompt information; the network address to be accessed; page close button, e.g., "close the current page"; and other functional links, for example, a link to continue access to the URL "ignore the warning and continue access", a link to perform a security detection "secure access", a link to complain about the malicious website "network address complaint", and a link to access a monitoring center "network address monitoring center". And 0092 the security information display interface of a malicious network address of non-download type may comprise any security prompt information related with a malicious network address of non-download type.).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the identifier of the web content of du Castel, based on the teaching of determining after determining the content and prior accessing the website using the display interface of Cai, because doing so would provide a security alert for the user for the website( par 0087).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the identifier of the web content of du Castel, based on the teaching of determining after determining the content and prior accessing the website using the display interface of Cai, because doing so would provide a security alert for the user for the website( par 0087).

As per claim 19, du Castel in view of Cai disclose The system of claim 1, Cai discloses wherein the processor is provided locally on the computing device or provided on a server remote from the computing device (par 0031 after receiving the request, the malicious network address determining module 130 judges whether the URL in the URL information belongs to a local white list, and if the URL belongs to the local white list, then loads the URL and invokes the determined core to render the webpage to be loaded; and if the URL does not belong to the local white list, then judges whether the URL belongs to a local black list, and if the URL belongs to the local black list, then queries the security information of the URL from a network address security determining server.).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the identifier of the web content of du Castel, based on the teaching of determining after determining the content and prior accessing the website using the display interface of Cai, because doing so would provide a security alert for the user for the website( par 0087).

As per claim 20, du Castel in view of Cai disclose The system of claim 19, wherein the processor is associated with at least one of an operating system of the computing device, a plugin for use with an application running on the computing device, a software application installed on or queued to be installed on , the computing deice, and a cloud –based service to which the computing device communicates (par 0058] FIG. 4 shows a structural diagram of a system for intercepting a malicious network address according to an embodiment of the disclosure. The system comprises the above-mentioned multi-core browser 100, the network address security determining server 200 and a cloud server 300).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the identifier of the web content of du Castel, based on the teaching of determining after determining the content and prior accessing the website using the display interface of Cai, because doing so would provide a security alert for the user for the website( par 0087).
	



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over du Castel et al US 2003/0110272 in view of Cai et al US 2015/0281262 in view of Ardeli et al US 2016/0119288.

As per claim 18, du Castel in view of Cai disclose the system of claim 17,  the combination fails to disclose wherein the analysis comprises determining a suspicion score based on the correlation, wherein the suspicion score is a similarity metric determined based on a degree of similarity between a display representation of the content and a display representation of the trusted content.
  However, Ardeli disclose wherein the analysis comprises determining a suspicion score based on the correlation, wherein the suspicion score is a similarity metric determined based on a degree of similarity between a display representation of the content and a display representation of the trusted content (par 0069 SPDY proxy 610 can classify different websites into different risk levels. For example, if the URL reputation score is 1 to 20, the website is classified as "high risk;" if the URL reputation score is 21 to 40, the website is classified as "suspicious;" if the URL reputation score is 41 to 60, the website is classified as "moderate risk;" if the URL reputation score is 61 to 80, the website is classified as "low risk;" and, if the URL reputation score is 81 to 100, the website is classified as "trustworthy ).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the identifier of the web content of du Castel, based on the teaching of determining after determining the content and prior accessing the website using the display interface of Cai, based on the teaching of determining the score of URL of Ardeli, because doing so would provide risk information for the website (par 0069).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bertman et al US 2006/0075494 [0102] Once the user requests the Web page, the browser formulates its requests and sends it to the appropriate server. (Block 420) This process is well known and not described further. The server then returns the requested Web page to the browser. But before the browser displays the Web page, the content of the Web page is subjected to a statistical analysis such as a Bayesian analysis. (Block 425) This analysis generally returns a score for the Web page, and that score can be used to determine the likelihood that the Web page includes malware. (Block 430) For example, the score for a Web page could be between 1 and 100. If the score is over 50, then the user could be cautioned that malware could possibly exist. And if the score is over 90, then the browser could warn the user that malware very likely exists in the downloaded page. The browser could also give the user the option to prevent this Web page from fully loading and/or to block the Web page from performing any actions on the user's computer. For example, the user could elect to prevent any scripts on the page from executing or to prevent the Web page from downloading any material or to prevent the Web page from altering the user's computer. And in another embodiment, the browser could be configured to remove and/or block the threatening portions of a Web page and to display the remaining portions for the user. (Block 435) The user could then be given an option to load the removed or blocked portions.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496